BOARDMAN, Judge.
James William Johnson and Duff Croth-ers appeal judgments and sentences for trafficking in cannabis. We reverse.1
The parties stipulated and the trial court in effect found that since there was no search warrant, appellants had made a pri-ma facie showing of the illegality of the search, yet the court went on to nevertheless leave the burden of proof on appellants. Under Bicking v. State, 293 So.2d 385 (Fla. 1st DCA 1974), and Mann v. State, 292 So.2d 432 (Fla.2d DCA 1974), this was error compelling reversal.2
Accordingly, appellants’ judgments and sentences are REVERSED and the cause REMANDED for discharge of appellants.
HOBSON, A. C. J., and SCHOONOVER, J., concur.

. Unfortunately this case has been pending here for nearly two years, through no fault of ours. This deplorable delay was due in part to delay (presumably unavoidable) in transcription of the record and in part to delay on the part of counsel for appellants in filing numerous motions and in failing to provide this court at the outset with a record sufficient to enable this court to properly dispose of this case.


. Of the other points raised by appellants, the challenge of the statute’s constitutionality is without merit, State v. Benitez, 395 So.2d 514 (Fla.1981), and the other is moot in view of our disposition of this case.